Citation Nr: 1600860	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a puncture wound to the right lower leg, rated as noncompensable for the period prior to January 14, 2013, and as 10 percent disabling thereafter.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1967 and from April 1968 to December 1969.  His awards include the Purple Heart Medal, Combat Infantryman Badge, and Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2013 rating decision, the RO increased the rating for the Veteran's service-connected puncture wound residuals to 10 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for April 2015.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

In August 2015, the Board remanded the current issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for residuals of a puncture wound to the right lower leg and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's current tinnitus arose within a year following his separation from service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus that he reports experiencing since his return from service in the Republic of Vietnam.  The Board has conceded in-service acoustic trauma based on the Veteran's combat service.  See 38 U.S.C.A. § 1154(b).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection  on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence, the Board finds that service connection for tinnitus is warranted.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

During his April 2010 VA examination, the Veteran described a 40-year history of tinnitus, placing the onset date of that condition several months after his December 1969 separation from service.  Moreover, as noted, VA has conceded in-service acoustic trauma.  Viewed in the context of the evidence as a whole, the Board finds the Veteran's reports of tinnitus that began within one year after service and has continued since both competent and credible.

The Board acknowledges that the medical opinions of record are against the Veteran's claim.  Specifically, both a 2010 VA examiner and a November 2015 VA reviewer found that the Veteran's current tinnitus was not related to service, citing a lack of specificity in the Veteran's report regarding his tinnitus symptoms.  However, in light of the positive and negative evidence of record, including the Veteran's competent and credible reports of tinnitus that was present within a year of the date of his separation from service and has continued since, the evidence is at least in equipoise regarding whether his current tinnitus should be considered to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 272.  Thus, resolving all doubt in his favor, service connection is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for tinnitus is granted.

REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to adjudication of the remaining claims on appeal.

Regarding the Veteran's claim for service connection for bilateral hearing loss, an April 2010 VA examiner opined that his current hearing loss was less likely as not related to service.  The examiner explained that, although there was a decibel change in service, which he noted does not necessarily signal hearing loss, the Veteran's separation audiogram indicated normal hearing for VA purposes.  In August 2015, the Board remanded the Veteran's hearing loss claim to obtain an additional medical opinion, noting that the April 2010 opinion did not address the Veteran's second period of service, during which a separation examination was not conducted, and did not address his complaints of persistent and worsening hearing impairment.  The Board also requested that the additional opinion address the argument, subsequently put forth by the Veteran's representative and consistent with controlling case law, that hearing loss need not be shown in service for service connection to be established but, rather, may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The requested medical opinion was provided in November 2015.  However, the clinician who issued that opinion merely restated, nearly verbatim, the opinion provided by the April 2010 examiner.  As a result, the Board finds that an additional VA opinion is necessary.

Turning to the claim for an increased evaluation for residuals of a puncture wound to the right lower leg, the Board previously remanded the claim to afford the Veteran a peripheral nerves examination.  The requested examination was conducted in November 2015 and, although the examiner stated that the Veteran had not been diagnosed with a peripheral nerve injury, he noted that the Veteran had an abnormal gait.  He also noted the Veteran's reports of sometimes losing his balance, occasionally using a cane, being unable to climb a ladder, and experiencing pain in his right lower leg if he walked too much.  Although strength testing during the examination was normal and no muscle atrophy was noted, the Board finds that, given the finding of an abnormal gait on examination and the Veteran's recent complaints regarding pain and mobility issues related to his right leg, he should be afforded a full VA muscle injuries examination prior to adjudication of his claim.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from November 2015 to the present.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Then, schedule the Veteran for a VA muscle injuries examination to determine the nature and severity of the residuals of the puncture wound to his right lower leg.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted and the findings reported in detail.  The examiner should report all symptomatology associated with the wound residuals.

3.  Send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  The audiologist should consider converted values from ASA to ISO-ANSI for the Veteran's 1964 and 1967 in-service audiograms.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's current bilateral hearing loss is at least as 
likely as not (50 percent or greater probability) related to either of his periods of active duty service, to include his conceded exposure to combat-related noise during service in the Republic of Vietnam.

In rendering the opinion, the audiologist should address the significance of the Veteran's reported in-service noise exposure without hearing protection and post-service noise exposure with hearing protection, his report of first noticing hearing loss upon his return from Vietnam, and the April 2010 VA examiner's finding of "scarred tympanic membranes."  The audiologist should also explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service acoustic trauma.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


